King Cudjo, plaintiff in error, was convicted of the illegal possession of a still and mash fit for distillation. By verdict of the jury his punishment was fixed at a fine of $100 and confinement in jail for 90 days. From the judgment on this verdict he appeals.
The evidence upon which this conviction rests was procured by means of a search warrant issued upon an affidavit which was not sufficient to give the magistrate jurisdiction to issue it. A private residence is immune from search and seizure, unless a showing is made by sufficient affidavit that the residence or a portion of it is a store, rooming house, place of storage, or a place of public resort. No such showing was made in this case.
The cause is reversed, with instructions to dismiss the action.
DOYLE and EDWARDS, JJ., concur.